Name: Commission Regulation (EC) No 716/1999 of 31 March 1999 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  plant product
 Date Published: nan

 EN Official Journal of the European Communities1. 4. 1999 L 89/69 COMMISSION REGULATION (EC) No 716/1999 of 31 March 1999 altering the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular the fourth subparagraph of Article 13 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EC) No 653/1999 (3); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 653/1999 to the infor- mation known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (4), as last amended by Regulation (EC) No 150/95 (5), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States currencies; whereas detailed rules on the application and deter- mination of these conversions were set by Commission Regulation (EEC) No 1068/93 (6), as last amended by Regulation (EC) No 961/98 (7), HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/92, exported in the natural state, as fixed in the Annex to Regulation (EC) No 653/1999 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 1 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 82, 26.3.1999, p. 34. (4) OJ L 387, 31.12.1992, p. 1. (6) OJ L 108, 1.5.1993, p. 106. (5) OJ L 22, 31.1.1995, p. 1. (7) OJ L 135, 8.5.1998, p. 106. EN Official Journal of the European Communities 1. 4. 1999L 89/70 (EUR/tonne) Product code Destination (1) Amount of refund (EUR/tonne) Product code Destination (1) Amount of refund ANNEX to the Commission Regulation of 31 March 1999 altering the export refunds on cereals and on wheat or rye flour, groats and meal 1001 10 00 9200 Ã¯ £ § Ã¯ £ § 1001 10 00 9400 01 0 1001 90 91 9000 Ã¯ £ § Ã¯ £ § 1001 90 99 9000 03 14,00 02 0 1002 00 00 9000 03 61,50 02 0 1003 00 10 9000 Ã¯ £ § Ã¯ £ § 1003 00 90 9000 03 42,00 02 0 1004 00 00 9200 Ã¯ £ § Ã¯ £ § 1004 00 00 9400 Ã¯ £ § Ã¯ £ § 1005 10 90 9000 Ã¯ £ § Ã¯ £ § 1005 90 00 9000 04 34,00 02 0 1007 00 90 9000 Ã¯ £ § Ã¯ £ § 1008 20 00 9000 Ã¯ £ § Ã¯ £ § 1101 00 11 9000 Ã¯ £ § Ã¯ £ § 1101 00 15 9100 01 33,00 1101 00 15 9130 01 31,00 1101 00 15 9150 01 28,50 1101 00 15 9170 01 26,00 1101 00 15 9180 01 24,50 1101 00 15 9190 Ã¯ £ § Ã¯ £ § 1101 00 90 9000 Ã¯ £ § Ã¯ £ § 1102 10 00 9500 01 82,00 1102 10 00 9700 Ã¯ £ § Ã¯ £ § 1102 10 00 9900 Ã¯ £ § Ã¯ £ § 1103 11 10 9200 01 30,00 (2) 1103 11 10 9400 01 27,00 (2) 1103 11 10 9900 Ã¯ £ § Ã¯ £ § 1103 11 90 9200 01 30,00 (2) 1103 11 90 9800 Ã¯ £ § Ã¯ £ § (1) The destinations are identified as follows: 01 All third countries, 02 Other third countries, 03 Switzerland, Liechtenstein. (2) No refund is granted when this product contains compressed meal. NB: The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ L 214, 30. 7. 1992, p. 20).